Citation Nr: 1145845	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-32 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error in a July 1986 rating decision that denied entitlement to service connection for a nervous condition.

2.  Whether there was clear and unmistakable error in a February 1992 rating decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1969, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2008, the Board remanded the listed issues so that a statement of the case could be furnished.  The Veteran subsequently perfected this appeal.  

In June 2009, a Decision Review Officer (DRO) hearing was held.  In July 2011, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  At that time, additional evidence was submitted along with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2011).  

The Board acknowledges that argument was accepted by another Veterans Law Judge in October 2008.  The Veteran did not testify at that time.  Rather, his representative presented argument related to a motion to revise earlier Board decisions.  See 38 C.F.R. § 20.1405(c)(1) (2011).  Those issues are not currently before the Board and no testimony or evidence was supplied on the issues addressed herein.  Thus, a panel decision is not required.  See 38 C.F.R. § 20.707 (2011).  


FINDINGS OF FACT

1.  In a July 1986rating decision VA denied entitlement to service connection for a nervous condition.  The Veteran did not appeal this decision.  

2.  The Veteran has failed to demonstrate that there was an error of fact or law in the July 1986 rating decision that denied entitlement to service connection for a nervous condition, which, had it not been made, would have manifestly changed the outcome of the decision. 

3.  In August 2000, the Board denied entitlement to an effective date earlier than February 28, 1997, for the grant of entitlement to service connection for PTSD, to include based on clear and unmistakable error in the February 1992 rating decision.  

4.  In November 2008, the Board denied the motion for reversal or revision of the August 2000 Board decision on the basis of clear and unmistakable error.  

5.  The Veteran did not appeal either the August 2000 or November 2008 Board decisions.  


CONCLUSIONS OF LAW

1.  The July 1986 rating decision that denied entitlement to service connection for a nervous condition is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  The July 1986 rating decision that denied entitlement to service connection for a nervous condition does not contain clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).  

3.  The Board is precluded by law from again addressing the issue of whether there was clear and unmistakable error in a February 1992 rating decision that denied entitlement to service connection for PTSD.  38 C.F.R. § 20.1409(c) (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

July 1986 rating decision

In March 2007, the RO determined that no revision was warranted in the July 1986 rating decision that denied entitlement to service connection for a nervous disorder.  The Veteran disagreed and subsequently perfected this appeal.  

At the June 2009 decision review officer hearing the Veteran and his spouse argued that the appellant never received notification of a scheduled 1986 examination.  At the July 2011 travel board hearing, the Veteran testified that he did not receive notification of the 1986 examination or the 1986 rating decision.  The Veteran's spouse also argued that service records show that the appellant was treated for a psychiatric illness while he was in Vietnam.  

With regard to the Veteran's claim of clear and unmistakable error, the notice and development provisions of the VCAA do not apply.  See Parker v. Principi, 15 Vet. App. 407 (2002).

In July 1986, the RO denied entitlement to service connection for a nervous condition, essentially based on a finding that a psychiatric disability was not shown by the evidence of record.  The claimed disability was coded as "nervous condition (not shown)."  The Veteran was notified of this decision by letter dated July 14, 1986.  He was provided notice of his procedural and appellate rights.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  In order for clear and unmistakable error to exist, the United States Court of Appeals for Veterans Claims (Court) has stated: 

(1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was [clear and unmistakable error] must be based on the record and law that existed at the time of the prior adjudication in question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that there are two requirements to establish a clear and unmistakable error: (1) the alleged error must have been outcome determinative; and (2) the error must have been based upon the evidence of record at the time of the original decision. Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) (citations omitted). 

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by Simmons v. Principi, 17 Vet. App. 104 (2003) (only to the extent that it is more appropriate to dismiss rather than deny clear and unmistakable error claims that fail pleading specifications), the Court stated that a clear and unmistakable error is the kind of legal or factual error that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id. at 43.  To reasonably raise the question of clear and unmistakable error, there must be some degree of specificity as to what the alleged error is, and unless it is the kind of error that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the error.  Id. at 44. Simply to claim clear and unmistakable error on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  Id.   

The Court has also stated that "an incomplete record, factually correct in all other respects, is not clearly and unmistakably erroneous," and that a breach of the duty to assist cannot constitute clear and unmistakable error because such a breach creates only an incomplete rather than an incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994). 

Under regulations in effect at the time of the July 1986 rating decision, service connection was granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 C.F.R. § 3.303 (1985).  Service connection could also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, established that the disease was incurred in service.  38 C.F.R. § 3.303(d) (1985).  

In determining whether the July 1986 rating decision was erroneous, the Board's consideration is limited to evidence of record at that time.  The Board acknowledges the constructive possession doctrine as set forth in Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); however, Bell cannot be applied retroactively.  See Damrel; VAOPGCPREC 12-95; 60 Fed. Reg. 43186 (1995) (With respect to final agency of original jurisdiction (AOJ) decisions rendered prior to July 21, 1992, an AOJ's failure to consider evidence in VA's possession, although not actually in the record before the AOJ, may not provide a basis for a finding of clear and unmistakable error.) 

In his April 1986 claim, the Veteran indicated that he was seeking entitlement to service connection for a nervous condition and that he was treated during service.  He reported private medical treatment for colitis and ulcers, but no post-service mental health treatment.  

The Board observes that the original service treatment records are not associated with the claims file at this time.  The July 1986 rating decision, however, indicates that they were reviewed and the claims file does contain copies of these records.  Service treatment records show that the Veteran was seen in January 1969 for complaints of nightmares and sleepwalking.  The impression was special symptom reaction (sleepwalking).  The examiner noted that the Veteran should not have field duty as this was a hazard to himself and his patrol.  On examination for separation in October 1969, the Veteran's psychiatric system was reported as normal on clinical evaluation.  No psychiatric abnormalities were noted.  

The record contained private treatment records from Dr. C.E.  A record dated in October 1984 indicates that the Veteran was extremely nervous and this seemed to go along with his ulcerative colitis.  A record dated in October 1985 indicates that the Veteran had been followed as an outpatient for ulcerative colitis and had been placed on Azulfidine, Cortenemas and occasionally Librium.  A review of symptoms was positive for ulcer disease and smoking, but was otherwise negative.  These records do not document a diagnosed psychiatric disability.  

The Board notes that records were requested from Dr. C. in June 1986 and although the request was received back at the RO, no records were attached.  The record also contained a VA Form 21-2507, Request for Physical Examination, dated in May 1986.  A June 1986 VA Form 3230, Reference Slip, from a Compensation and Pension Clerk at the VA outpatient clinic in Orlando, indicates that the Veteran did not report.  To the extent that VA had any additional duty to assist under the applicable law at that time, the law provides that a breach of the duty to assist does not rise to the level of clear and unmistakable error.  See Caffrey.

In support of his claim of error, the Veteran argued that he never received notice of the 1986 examination or decision.  The Veteran and his spouse also reported that they have occasionally received mail for other Veterans.  The Board has considered this argument but notes that both the examination request and notice letter listed the Veteran's address as reported on his claim.  There is no indication that the mail was returned and in the absence of clear evidence to the contrary, the Board presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).

The Veteran also argued that the rating decision was incorrect in stating that service records were entirely negative for the conditions at issue.  The Board agrees that there was evidence of psychiatric symptoms (sleepwalking and nightmares) contained in the service records.  Notwithstanding, the separation examination did not show any psychiatric disability and the RO appears to be correct in its determination that "[n]o evidence of a chronic psychiatric disability was shown."  The Board notes that service connection is not established based solely on complaints or treatment shown in service.  Thus, even if the failure to note these symptoms was an "error", it certainly was not outcome determinative.  That is, in 1986 there was no evidence of a current psychiatric disability related to same. 

In reviewing the evidence of record at the time of the July 1986 rating decision, there was no evidence of a chronic psychiatric disability at separation or a compensably disabling psychosis within the one-year period following discharge from service.  There was also no evidence of a currently diagnosed psychiatric disability.  Thus, the decision to deny entitlement to service connection for a psychiatric disorder had a rational basis, and was not clearly and unmistakably erroneous.  

In summary, there is no indication that the incorrect facts were before the adjudicator or that the law was incorrectly applied at the time of the July 1986 rating decision.  The Veteran has identified no error, which had it not been made, would have manifestly changed the outcome of the decision.  Therefore, the July 1986 rating decision was not clearly and unmistakably erroneous. 

February 1992 rating decision

In March 2007, the RO determined that entitlement to an earlier effective date of service connection for PTSD was not shown due to clear and unmistakable error.  In November 2008, the Board recharacterized the issue as whether there was clear and unmistakable error in a February 1992 rating decision that denied entitlement to service connection for PTSD.  The Veteran subsequently perfected this appeal.

At the DRO and travel board hearings, the Veteran and his spouse provided extensive argument and testimony.  As discussed below, however, the Board finds that this issue must be dismissed with prejudice.  

In February 1992, the RO denied entitlement to service connection for PTSD.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In November 1997, the RO granted entitlement to service connection for PTSD and assigned a 10 percent evaluation effective February 28, 1997.  The Veteran requested reconsideration of this decision and in September 1998, the RO increased the evaluation for PTSD to 70 percent effective February 28, 1997.  The Veteran disagreed with the effective date, to include based on clear and unmistakable error, and subsequently perfected an appeal of this issue.  

In August 2000, the Board denied entitlement to an effective date earlier than February 28, 1997, for the grant of service connection for PTSD.  The Board considered whether there was clear and unmistakable error in the February 1992 rating decision.  The Veteran did not appeal the Board's decision.  It is therefore final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

The Veteran subsequently attempted to reopen a claim for an earlier effective date and in November 2006, the Board again denied entitlement to an effective date earlier than February 28, 1997 for the grant of entitlement to service connection for PTSD.  This decision did not consider clear and unmistakable error in the February 1992 decision.  Rather, it was based on the effective date provisions for claims to reopen.  

Thereafter, the Veteran submitted a motion alleging that the Board committed clear and unmistakable error in the August 2000 and November 2006 decisions.  In November 2008, the Board denied the motion for reversal or revision of the August 2000 and November 2006 Board decisions on the basis of clear and unmistakable error.  The Veteran did not appeal.  The decision is therefore final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

VA regulations provide that once there is a final decision on a motion under this subpart relating to a prior Board decision on an issue, that prior Board decision on that issue is no longer subject to revision on the grounds of clear and unmistakable error.  Subsequent motions relating to that prior Board decision on that issue shall be dismissed with prejudice.  38 C.F.R. § 20.1409(c).  

In Hillyard v. Shinseki, 24 Vet. App. 343 (2011), the Court addressed the regulatory history of 38 C.F.R. § 20.1409(c).  In an attempt to clarify the confusion that surrounds clear and unmistakable error motions, the Court states that "an appellant has only one opportunity to raise any allegation of clear and unmistakable error for each claim decided in a Board decision and any subsequent attempt to raise a clear and unmistakable error challenge to the same claim contained in a Board decision will be dismissed with prejudice."

As stated, the Veteran contends there is clear and unmistakable error in the February 1992 rating decision that denied entitlement to service connection for PTSD, as opposed to asserting additional errors in the August 2000 Board decision.  The Board acknowledges that there is a difference between Board and RO decisions with respect to claims of clear and unmistakable error.  Hillyard; see also Disabled American Veterans (DAV) v. Gober, 234 F.3d 682 (Fed Cir. 2000).  Notwithstanding, it is clear that the Veteran is attempting to readjudicate an issue that was finally decided by the Board in August 2000, and in November 2008, the Board determined that this decision was not clearly and unmistakably erroneous.  

Under the circumstances of this case, the Board finds that 38 C.F.R. § 20.1409(c) is for application and precludes further review of this issue.  Thus, it is dismissed with prejudice.  


ORDER

The July 1986 rating decision that denied entitlement to service connection for a nervous condition was not clearly and unmistakably erroneous.


The claim of whether there was clear and unmistakable error in a February 1992 rating decision that denied entitlement to service connection for PTSD is dismissed with prejudice.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


